      CASE 0:20-cv-02094-DSD-LIB Doc. 16 Filed 08/02/21 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                       CIVIL NO. 20-2094(DSD/LIB)


Daniel Eustus Robbins,
                       Petitioner,

          v.                                       ORDER


Warden Birkholz, et al.,


                       Respondents.


     This is matter is before the court upon the report and

recommendation   of   the   United   States   Magistrate   Judge   Leo   I.

Brisbois dated June 24, 2021 (R&R).      No objections have been filed

to the R&R in the time period permitted.      Accordingly, IT IS HEREBY

ORDERED that:

     1.   The R&R [ECF No. 15] is adopted in its entirety;

     2.   The petition for writ of habeas corpus [ECF No. 1] is

denied; and

     3.   This action is dismissed with prejudice.



Dated: August 2, 2021

                                        s/David S. Doty
                                        David S. Doty, Judge
                                        United States District Court
